Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 14 September 2020.  In virtue of this communication, claims 1-10 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 9/14/2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bachar et al. (Publication No.: US 2018/0031860 A1, herein known as Bachar).
With respect to claim 1, Bachar discloses a lens driving device comprising (Fig. 2A): 
a housing comprising a first hole and a second hole (120’); 
a first bobbin disposed in the first hole of the housing (108a); 
a second bobbin disposed in the second hole of the housing (108b); 
a first coil disposed on the first bobbin (110a); 
a second coil disposed on the second bobbin (110b); and 
a first magnet disposed on the housing and facing the first coil (Fig. 2C; any of 118a, f, or e), a second magnet facing the second coil (any of 118b, c, or d), and a third magnet disposed between the first coil and the second coil (118g).

With respect to claim 2, Bachar further discloses a device further comprising a third coil facing at least one among the first magnet to the third magnet (Figs. 2A/2D; any of coils 204a-f).

With respect to claim 3, Bachar further discloses a device further comprising a base spaced apart from the housing, wherein the third coil is disposed on the base (base can be considered 122 or 250; Fig. 2A).

With respect to claim 4, Bachar further discloses a device wherein a polarity of one surface of the first magnet facing the first coil is different from a polarity of one surface of the second magnet facing the second coil (Fig. 1E; all first magnets have north polarities facing the first coil, and all second magnets have south polarities facing the second coil).

With respect to claim 5, Bachar further discloses a device wherein a polarity of one surface of the third magnet facing the first coil is the same as the polarity of the one surface of the first magnet, and wherein a polarity of the other surface of the third magnet facing the second coil is the same as the polarity of the one surface of the second magnet (Fig. 1E; side facing first coil is north, side facing second coil is south).

With respect to claim 6, Bachar further discloses a device wherein the third magnet is disposed to face the first coil and the second coil, and wherein an N pole of the third magnet faces the first coil, and an S pole faces the second coil (Fig. 1E).

With respect to claim 7, Bachar further discloses a device comprising: 
a fourth magnet disposed on the first bobbin (118e); 
a fifth magnet disposed on the second bobbin (118b); 
a first Hall sensor disposed on the housing and facing the fourth magnet (206c; Fig. 2D); and 
a second Hall sensor disposed on the housing and facing the fifth magnet (206b),
wherein each of the fourth magnet and the fifth magnet is disposed to face a corner formed between adjacent lateral walls of the housing (the left and right sides of the magnets in the broadest reasonable definition “face” the corners of the housing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachar.
With respect to claim 8, Bachar further discloses a device wherein the housing comprises a first lateral wall and a second lateral wall disposed opposite to each other (Figs. 2A-2C; the walls will be claimed based on their “magnet” positions; first lateral wall 118f, second lateral wall 118c), and 
third to fifth lateral walls disposed between the first lateral wall and the second lateral wall, wherein the third lateral wall is disposed outside the first hole, the fourth lateral wall is disposed outside the second hole, and the fifth lateral wall is disposed between the first hole and the second hole (third lateral wall 118d,e, fourth lateral wall 118a,b, fifth lateral wall 118g).
Bachar does not disclose a device wherein the first Hall sensor is disposed at a corner formed between the first lateral wall and the third lateral wall, and the second Hall sensor is disposed at a corner formed between the first lateral wall and the fourth lateral wall (between the first and third and second and fourth as described above and shown in Fig. 2D). 
However, it has been held that a mere rearrangement of parts is an obvious variant over the prior art of record.  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Bachar by arranging one of the Hall sensors on the same wall in opposite corners from the other Hall sensor as a mere design choice as the Hall sensor would perform the purpose of detecting the position of its corresponding bobbin in either position.

With respect to claim 9, Bachar further discloses a device wherein the first magnet comprises a first- first magnet disposed on the first lateral wall, a first-second magnet disposed on the second lateral wall, and a first-third magnet disposed on the third lateral wall, wherein the second magnet comprises a second-first magnet disposed on the first lateral wall, a second-second magnet disposed on the second lateral wall, and a second-third magnet disposed on the fourth lateral wall, and wherein the third magnet is disposed on the fifth lateral wall (in this orientation the walls need to be defined differently but has a similar obvious result above).

First lateral wall is the 118a/b wall (with 118a being the first-first magnet and 118b being the second-first magnet), second lateral wall is the 118d,e wall (with 118e being the first-second magnet and 118d being the second-second magnet), the third lateral wall is the 118f wall (with 118f being the first-third magnet), the fourth lateral wall is the 118c wall (with 118c being the third-third magnet) and the third magnet is disposed on the fifth wall (118g).
The combination for claim 8 would then explicitly move the Hall sensor 206c to the 118a/118f corner for both claims to work.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachar in view of Liu et al. (Publication No.: US 2018/0213131 A1, herein known as Liu).
With respect to claim 10, Bachar further discloses a camera device comprising (Fig. 2A): 
a housing comprising a first hole and a second hole (120); 
a first bobbin disposed in the first hole of the housing; a second bobbin disposed in the second hole of the housing; a first lens coupled to the first bobbin; a second lens coupled to the second bobbin (lens carriers 108a and 108b); 
a first coil disposed on the first bobbin (110a); 
a second coil disposed on the second bobbin (110b); 
a first magnet disposed on the housing and facing the first coil and the second coil (; 
a printed circuit board disposed spaced apart from the housing; a first image sensor disposed on the printed circuit board at a position corresponding to the first lens; a second image sensor disposed on the printed circuit board at a position corresponding to the second lens (not shown in the figures; [0042] “the base 122 includes openings 124a and 124b for two image sensors (not shown).  … Each of the sensors is positioned just below of the two actuation sub-assemblies 102a and 102b on a printed circuit board … “; this would indicate that the printed circuit board with both image sensors would be arranged below the base 122 and the remaining portions shown in Fig. 1A/2A); 
a base disposed between the housing and the printed circuit board (122 and 250 lone or in combination); and
a third coil disposed on the base and facing the first magnet (any of the coils disposed on 250).
Bachar does not disclose a device comprising a second magnet disposed on the first bobbin; a third magnet disposed on the second bobbin; a first Hall sensor disposed on the housing and facing the second magnet; and a second Hall sensor disposed on the housing and facing the third magnet (there are three hall sensors disposed on the base to determine the position of the AF actuation assemblies; [0045]; there are no magnets disposed on the bobbins).
Liu discloses a lens module system in similar design to Bachar (individually) which teaches placing a permanent magnet and a hall sensor facing each other on the bobbin and housing, respectively, or vice versa, for direct position detection of the bobbin ([0053]).  Liu further teaches that additional position detectors can be used to detect the positional arrangement between the base and holder.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Bachar by either a) additionally adding the permanent magnet to the bobbins and Hall elements to the housing to detect the positional relationship between the housing and bobbins (it would be obvious that two would be added, one for each bobbin), or b) rearranging the Hall element sensors of Bachar to be on the housing and add corresponding permanent magnets to the bobbin to perform the desired position sensing of the bobbins.


Citation Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (Publication No.: US 2017/0315376 A1) discloses a dual camera module system.
Sharma et al. (Publication No.: US 2017/0094187 A1) discloses a dual camera module system.
Kuo et al. (Publication No.: US 2019/0181726 A1) discloses a dual or four camera module system.
Rho et al. (Publication No.: US 2018/0067379 A1) discloses a dual camera module system.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
5/7/2021